DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Examiner notes the amendment filed 20 APR 2022.  The amendment has been entered.
Claim 13 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01 DEC 2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Marcadal ‘336 (U.S. PGPub 2004/0009336).
Claim 1 – Marcadal ‘336 teaches a method of forming a metal-containing nitride film containing silicon (PG 0026, TiSiN), the method comprising:
supplying a metal-containing gas (PG 0029, e.g. TDMAT) into a processing container in which a substrate is accommodated (PG 0027);
supplying a silicon-containing gas into the processing container (PG 0033, e.g. silane); and
supplying a nitrogen-containing gas into the processing container (PG 0031, e.g. ammonia),
wherein a series of processes is repeated m times (where m is an integer of one or more) (PG 0035, PG 0043).
Marcadal ‘336 does not expressly teach that the series of processes comprises a process in which a TiSi layer is formed by repetition of a cycle which comprises the supplying the metal-containing gas and the supplying the silicon-containing gas, followed by forming a TiSiN layer by nitriding the TiSi layer, wherein the Ti-Si cycle is repeated two or more times (n times) and the entire Ti-Si-N deposition process is repeated at least one time (m times) [the embodiment above introduces them in the order titanium – nitrogen – silicon].  Marcadal ‘046 teaches that the deposition cycle to form TiSiN films can comprise one pulse of each of the three precursors in any order (PG 0046).  For a three precursor system where all precursors are separate, there are six potential orders of precursor (e.g. Ti-N-Si, Ti-Si-N, Si-N-Ti, Si-Ti-N, N-Ti-Si, and N-Si-Ti).  Therefore, the reference teaches that a combination of titanium, silicon, and nitrogen precursors are required to form a TiSiN film, and for the case of three discrete precursors, Examiner finds that there are six predictable potential solutions (discussed above).  Based on these teachings and findings, Examiner finds that it would have been obvious to select a Ti-Si-N precursor introduction cycle.  The claim would have been obvious because “a person of ordinary skill has good reason to pursue the known options with his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.”  See further 2143.I.E.  Regarding the value of n, once nitrogen is chosen as the last precursor, PG 0042-0043 and 0046 render obvious a process where there are at least two sequences of titanium precursor and silicon precursor, in that order, before the final introduction of nitrogen precursor.  Therefore, n>=2 is obvious.  PG 0043 further teaches that deposition supercycles may be repeated an arbitrary number of times to obtain a desired film thickness; therefore, m>=1 is obvious.
Claim 2 – Marcadal ‘336 renders obvious the method of Claim 1, wherein an execution time of the supplying the metal-containing gas is equal to or approximate to an execution time of the supplying the silicon-containing gas (PG 0036, all precursor pulses in a cycle may have the same duration; PG 0040, pulse durations may be equal in different cycles).
Claim 3 – Marcadal ‘336 renders obvious the method of Claim 2, wherein the metal-containing gas is a gas selected from a group consisting of tetrakis dimethylamido titanium (TDMAT) and tetrakis diethylamido titanium (TDEAT) (PG 0029).
Claim 4 – Marcadal ‘336 renders obvious the method of Claim 3, wherein the silicon-containing gas is a gas selected from a group consisting of silane (SiH4), disilane (Si2H6), chlorosilane (ClH3Si), and dichlorosilane (DCS: SiH2Cl2) (PG 0033).
Claim 5 – Marcadal ‘336 renders obvious the method of Claim 4, wherein the nitrogen-containing gas is a gas selected from a group consisting of ammonia (NH3), hydrazine (N2H4), and monomethylhydrazine (MMH) (PG 0031). 
Claim 6 – Marcadal ‘336 renders obvious the method of Claim 5, further comprising purging the processing container between the supplying the metal-containing gas and the supplying the silicon-containing gas, between the supplying the silicon-containing gas and the supplying the nitrogen-containing gas, and between the supplying the nitrogen-containing gas and the supplying the metal-containing gas (PG 0035, carrier gas stream between every precursor introduction). 
Claim 7 – Marcadal ‘336 renders obvious the method of Claim 6, wherein the metal-containing nitride film containing silicon is a TiSiN film (PG 0026, 0027, 0043).
Claim 8 – Marcadal ‘336 renders obvious the method of Claim 1, wherein the metal-containing gas is a gas selected from a group consisting of tetrakis dimethylamido titanium (TDMAT) and tetrakis diethylamido titanium (TDEAT) (PG 0029).
Claim 9 – Marcadal ‘336 renders obvious the method of Claim 1, wherein the silicon-containing gas is a gas selected from a group consisting of silane (SiH4), disilane (Si2H6), chlorosilane (ClH3Si), and dichlorosilane (DCS: SiH2Cl2) (PG 0033).
Claim 10 – Marcadal ‘336 renders obvious the method of Claim 1, wherein the nitrogen-containing gas is a gas selected from a group consisting of ammonia (NH3), hydrazine (N2H4), and monomethylhydrazine (MMH) (PG 0031).
Claim 11 – Marcadal ‘336 renders obvious the method of Claim 1, further comprising purging the processing container between the supplying the metal-containing gas and the supplying the silicon-containing gas, between the supplying the silicon-containing gas and the supplying the nitrogen-containing gas, and between the supplying the nitrogen-containing gas and the supplying the metal-containing gas (PG 0035, carrier gas stream between every precursor introduction).
Claim 12 – Marcadal ‘336 renders obvious the method of Claim 1, wherein the metal-containing nitride film containing silicon is a TiSiN film (PG 0026, 0027, 0043).

Response to Arguments
Applicant’s arguments, see Remarks, filed 20 APR 2022, with respect to the rejection of Claims 1-12 based on Park ‘806 have been fully considered and are persuasive.  The rejection of Claims 1-12 based on Park ‘806 has been withdrawn.
Applicant argues, and Examiner agrees, that Park ‘806 does not teach or suggest a deposition process wherein a TiSi layer is formed and then nitrided as required by Claim 1.  All embodiments of Park ‘806 specifically form TiN layers and then form SiN layers on the formed Ti layers; there is no evidence of a deposition process which alternately deposits Ti and Si before a nitridation process occurs on a TiSi layer.  Therefore, Examiner withdraws all rejections based on Park ‘806.
The remainder of Applicant's arguments filed 20 APR 2022 have been fully considered but they are not persuasive.
Applicant argues that the amendments to Claim 1 overcome the teachings of Marcadal ‘336.  Examiner respectfully disagrees.
Examiner notes that Marcadal ‘336 expressly teaches that precursors can be introduced in any desired order (PG 0046) and that subsets of precursors may be repeated to control the gradation of composition in the coating (e.g. PG 0042, multiple repetitions of Ti-N before pulsing Si).  Examiner maintains that this renders obvious a base precursor order of Ti-Si-N and further renders obvious multiple depositions of Ti-Si before nitridation to form a TiSi-rich film.
Applicant appears to argue beneficial results based on the particular repetition of the Ti-Si sequence at Pages 14-15.  Examiner notes that the argued advantages imputed to Claim 1 discussed at Pages 14-15 are not supported by evidence that is commensurate with the scope of the claims.  The cited resistivity improvement is discussed at PG 0071; the cited film forming rate improvement is discussed at PG 0072-0073; the cited low temperature dependency is discussed at PG 0076.  In all three cases, the examples only appear to consider the temperature range of 400 – 530 degrees Celsius; no claim presently pending is limited to that temperature range.
Applicant does not separately argue any of Claims 2-12.  In the absence of an argument which shows how the claim language overcomes the cited prior art, Examiner maintains the propriety of the rejections of Claims 2-12.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL G MILLER whose telephone number is (571)270-1861. The examiner can normally be reached M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael B Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL G MILLER/             Examiner, Art Unit 1712           

/MICHAEL B CLEVELAND/             Supervisory Patent Examiner, Art Unit 1712